766 N.W.2d 866 (2009)
In re Denzell Christian COVINGTON and Nyanna Ann-Lissette Covington, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Bernard A. Covington, Respondent-Appellant.
Docket No. 139031. COA No. 291640.
Supreme Court of Michigan.
June 23, 2009.

Order
On order of the Court, the application for leave to appeal the May 20, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.